 



Exhibit 10(iii)(A)(2)
The Interpublic Senior Executive Retirement Income Plan
Restated Participation Agreement
     WHEREAS,                      (the “Participant”) and The Interpublic Group
of Companies, Inc. (“Interpublic”) are parties to a Participation Agreement
under The Interpublic Senior Executive Retirement Income Plan (“SERIP”), dated
                     (the “Participation Agreement”); and
     WHEREAS, the Participant’s benefit under SERIP is governed by the terms of
[his] [her] Participation Agreement and by the terms of the pamphlet entitled
“The Interpublic Senior Executive Retirement Income Plan,” as amended and
restated effective January 1, 2007, and as amended from time to time thereafter
(the “Plan Document”); and
     WHEREAS, the Participant and Interpublic wish to amend and restate the
Participation Agreement to comply with Section 409A of the Internal Revenue Code
and the guidance issued by the Internal Revenue Service thereunder, and to make
clear that the provisions set forth in the Plan Document that are triggered by a
Change of Control (as defined in the Plan Document) apply to the Participant’s
benefit under SERIP;
     NOW, THEREFORE, the Participation Agreement is hereby amended and restated
in its entirety as follows:

1.   Effective Date. This amended and restated Participation Agreement shall be
effective as of January 1, 2007.   2.   Benefit and Vesting. The Participant’s
benefit under SERIP is $___ per year, if paid in monthly installments for
15 years starting on or after the Participant’s 60th birthday and after the
benefit has become fully vested. Subject to paragraph 3, below, and the
provisions of the Plan Document that are triggered by a Change of Control (as
defined in the Plan Document), this benefit is scheduled to become fully vested
on ___(assuming the Participant continues in the employment of Interpublic and
its subsidiaries until this date). As set forth in the Plan Document, the amount
of the Participant’s benefit will be reduced if payment starts before the
Participant’s 60th birthday.   3.   Non-Competition and Non-Solicitation. For a
period of two (2) years following the termination of the Participant’s
employment for any reason, the Participant shall not: (a) accept employment with
or serve as a consultant, advisor or in any other capacity to an employer that
is in competition with the business unit or units of Interpublic by which the
Participant is employed (the “Business Unit”); (b) directly or indirectly,
either on the Participant’s own behalf or on behalf of any other person, firm or
corporation, solicit or perform services for any account that is a client of the
Business Unit at the time of the Participant’s termination of employment with
the Business Unit or that was a client of the Business Unit at any time within
one year prior to the date of the Participant’s termination of employment; or
(c) directly or indirectly employ or attempt to employ or assist anyone else to
employ any person who is at such time or who was within the six-month period
immediately prior to such time in the employ of the Business Unit. If the
Participant breaches any provision of this paragraph 3, [he] [she] shall forfeit
[his] [her] vested benefit and return any payments received pursuant to SERIP.

 



--------------------------------------------------------------------------------



 



    The Participant acknowledges that these provisions are reasonable and
necessary to protect Interpublic’s legitimate business interests, and that these
provisions do not prevent the Participant from earning a living. If at the time
of enforcement of any provision of this Agreement, a court shall hold that the
duration, scope, or area restriction of any provision hereof is unreasonable
under circumstances now or then existing, the parties hereto agree that the
maximum duration, scope, or area reasonable under the circumstances shall be
substituted by the court for the stated duration, scope, or area.   4.   Form of
Payment.

  a.   Subject to the special rules set forth in the Plan Document that apply
following a Change of Control (as defined in the Plan Document), and the
remaining provisions of this paragraph 4, the Participant’s vested benefit under
SERIP (if any) shall be distributed in monthly payments [check one]:        
___for 15 years.        
___for 10 years, with the amount of the Participant’s vested benefit being
adjusted to reflect the value of the accelerated payout, as provided in the Plan
Document.
        The Participant may not change the form in which [his] [her] benefit
under SERIP will be paid, except to the extent (if at all) that the Plan
Document permits the Participant to make such a change.     b.   The form of
payment specified by subparagraph a, above, shall be effective only if payment
of the Participant’s vested benefit begins on or after January 1, 2008. If
payment of the Participant’s vested benefit begins before January 1, 2008, the
Participant’s vested benefit under SERIP shall be paid in the form specified by
SERIP and the Participation Agreement as in effect on December 31, 2006.

5.   Benefit Commencement Date. Interpublic shall begin payment of the
Participant’s vested benefit under SERIP at the time prescribed by the Plan
Document. However, the following transition rule shall apply in 2007:

  a.   If, under the terms of SERIP and the Participation Agreement in effect on
December 31, 2006, payment of the Participant’s benefit was scheduled to begin
before January 1, 2008, payment of the Participant’s benefit shall begin at the
time prescribed by the terms of SERIP and such Participation Agreement in effect
on December 31, 2006.     b.   If subparagraph a, above, does not apply:

  (i)   Payment of the Participant’s benefit shall not begin before January 1,
2008; and     (ii)   If the Plan Document prescribes that payment of the
Participant’s benefit should begin before January 1, 2008, payment of such
benefit shall begin on Interpublic’s first semi-monthly pay date for
January 2008.

Senior Executive Retirement Income Plan
Participation Agreement — Restatement for Existing Participant   Page 2
  Participant    





--------------------------------------------------------------------------------



 



    The Participant may not change the time at which payment of [his] [her]
benefit under SERIP begins, except to the extent (if at all) that the Plan
Document permits the Participant to make such a change.   6.   Relationship to
Plan Document. This Participation Agreement is intended to be executed and
administered in conjunction with the Plan Document, which is incorporated herein
by reference. To the extent that this Participation Agreement does not address
an issue, the applicable terms and provisions of the Plan Document shall govern
such issue. To the extent that any term or provision of this Participation
Agreement is inconsistent with a term or provision of the Plan Document, the
term or provision of this Participation Agreement shall govern.   7.   Complete
Statement. This Participation Agreement, as amended and restated hereby, is a
complete statement of the Participant’s benefit and other rights under SERIP and
supersedes any prior statement of the Participant’s benefit or other rights
under SERIP (except to the extent expressly provided in paragraphs 4 and 5,
above). Any change to the terms of this Participation Agreement or to the
Participant’s rights under SERIP shall be adopted by executing an amendment or
supplement to the Plan Document or to this Participation Agreement.   8.  
Knowing and Voluntary Agreement. By signing this Participation Agreement, the
Participant acknowledges that —

  •   [he] [she] has received and reviewed the Plan Document and this
Participation Agreement,     •   [he] [she] fully understands the terms of the
Plan Document and this Participation Agreement, and     •   [he] [she] is
entering into this Participation Agreement voluntarily.

               IN WITNESS WHEREOF, Interpublic, by its duly authorized officer,
and the Participant have caused this amended and restated Participation
Agreement to be executed.

              The Interpublic Group of Companies, Inc.   Participant
 
           
BY:
           
 
           
 
  Timothy A. Sompolski        
 
  Executive Vice President,        
 
  Chief Human Resources Officer        
 
           
DATE:
      DATE:    
 
           

Return to Interpublic’s Law Department.

      Senior Executive Retirement Income Plan Participation Agreement —
Restatement for Existing Participant   Page 3
      Participant    

